                   UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION

UNITED STATES OF AMERICA
       V.                                                 CASE NUMBER: 3:90cr85-2

Orrin Jackson


       THIS MATTER is before the Court sua sponte.

       NOW, THEREFORE, IT IS ORDERED that:

The Bureau of Prisons and the United States Marshals service is hereby ORDERED to

transport & produce the body of Defendant, Orrin Jackson (USM# 08276-058), for a

hearing before the honorable Max O. Cogburn, Jr., in the Western District of North

Carolina, Charlotte not later than April 26, 2021, and upon completion of the hearing,

Defendant is to be returned to the custody of the Bureau of Prisons.

      The Clerk is directed to certify copies of this Order to the United States Attorney,

Defendant’s Counsel, the United States Marshal Service, and the United States

Probation Office.

      IT IS SO ORDERED.


                                       Signed: March 31, 2021




        Case 3:90-cr-00085-MOC Document 265 Filed 03/31/21 Page 1 of 1
